Appeal from a judgment of the Supreme Court, Steuben County (Joseph W. Latham, A.J.), entered January 6, 2003. The judgment was entered, upon a jury verdict, dismissing the complaint against defendant Guthrie Clinic, Ltd. in a medical malpractice action.
It is hereby ordered that the judgment so appealed from be and the same hereby is affirmed without costs.
Same memorandum as Goff v Paul (8 AD3d 971 [2004]).
All concur except Gorski, J., who dissents and votes to reverse in accordance with the same dissenting memorandum as in Goff v Paul (8 AD3d 971, 972 [2004]). Present—Hurlbutt, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.